IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 ADA AND CHARLES BENNICOFF,                  : No. 53 MAL 2018
                                             :
                     Petitioners             :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
              v.                             :
                                             :
                                             :
 LEHIGH COUNTY AGRIC. SOC.,                  :
                                             :
                     Respondent              :


                                       ORDER



PER CURIAM

      AND NOW, this 30th day of August, 2019 the Petition for Allowance of Appeal and

Petition Seeking Leave to File a Short Reply Brief to Respondent’s Answer in Opposition

to Petition for Allowance of Appeal are DENIED.